

	

		II

		109th CONGRESS

		1st Session

		S. 601

		IN THE SENATE OF THE UNITED STATES

		

			March 10, 2005

			Mr. Conrad introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to include

		  combat pay in determining an allowable contribution to an individual retirement

		  plan.

	

	

		1.Inclusion of combat pay in

			 determining allowable IRA contributions

			(a)In

			 generalThe first sentence of

			 section 219(f) of the Internal Revenue Code of 1986 (defining compensation) is

			 amended by inserting and any amount excluded from gross income by reason

			 of section 112 after section 401(c)(2)).

			(b)Effective

			 dateThe amendment made by this section shall apply to taxable

			 years beginning after December 31, 2003.

			

